DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 and November 16, 2021 have been entered.

Claim Objections
Claim(s) 1-3, 5, 8-14, 16 and 23 is/are objected to because of the following informalities:  
With respect to claim 1, there appears to be an extra comma after “selection transistor” in line 5 of the claim before the semicolon.  Claims 2-3, 5, 8-14, 16 and 23, which either directly or indirectly depend from claim 1 and which inherit issue of claim 1 are objected to for similar reason.
With respect to claim 8, “at least one of the plurality of metal traces” recited in line 5 of the claim should read “at least one metal trace of the plurality of metal traces” .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, as currently presented the claim recites “the plurality of metal traces comprise at least one metal trace” and “at least 20% of an area of the orthogonal projection of the at least one metal trace on the base substrate is overlapped with the orthogonal projections, on the base substrate, of the more than one openings corresponding to the at least one metal trace”.   To begin with it is unclear whether the second recited “at least one metal trace” was intended to related back to “at least one of the plurality of metal traces” recited in line 5 of claim 8 or set forth another “at least one metal trace”.   Moreover, there is insufficient antecedent basis for the limitation “the more than one openings”.  For the purpose of the examination it will be assumed that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 11-14, 16 and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0237533, hereinafter “Kim ‘533).
Regarding claim 1,   Kim `533 teaches in Fig. 8 (shown below) and related text a display panel, comprising: 
a display area (DA, Fig. 8 and ¶[0048]) and a base substrate (100, Fig. 8 and ¶[0060]);
a driving circuit (110, Fig. 8 and ¶[0075]) disposed in a periphery of the display area, and comprising a plurality of transistors (i.e. TFT-Ps of the driving circuit 110, Fig. 8 and ¶[0110]); wherein the plurality of transistors comprise a first transistor (e.g. TFT-Ps on the left of the driving circuit 110, Fig. 8 and ¶[0110]) and a second transistor (TFT-Ps on the right of the driving circuit 110, Fig. 8 and ¶[0110]). 
at least one signal line on the base substrate (170 (1170, 1270), Fig. 8 and ¶[0075]); and
at least one insulating layer (205-207, Fig. 8 and ¶¶[0098]-[0099] and [0110]) between the driving circuit and the at least one signal line, wherein an orthogonal projection of the at least one signal line on the base substrate has an overlapping area with an orthogonal projection of the driving circuit on the base substrate (Fig. 8);
wherein the at least one signal line is at least one electrode power supply line (170 (1170, 1270), Fig. 8 and ¶[0075]), and the at least one electrode power supply line comprises at least one opening, the at least one opening comprises a first opening and a second opening (e.g. openings, 1170H and/or 1270H, Fig. 8 and ¶[0144]), and an orthogonal projection of the first opening on the base substrate has an overlapping area with an orthogonal projection of the driving transistor on the base substrate (i.e. TFT-P on the left side of the driving circuit 110, Fig. 8 and ¶[0110]), and an orthogonal projection of the second opening on the base substrate has an overlapping area with an orthogonal projection of the selection transistor on the base substrate (i.e. TFT-P on the right side of the driving circuit 110, Fig. 8 and ¶[0110]).


    PNG
    media_image1.png
    447
    726
    media_image1.png
    Greyscale

While Kim `533 does not explicitly teach that the first transistor is a driving transistor and the second transistor is a selection transistor, using one of the TFT-P of the drive circuit disclosed by Kim `533 as a drive transistor and another TFT-P of the drive circuit as a selection transistor would be obvious to one of ordinary skill in the art as a matter of design choice.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use one of the TFT-P transistors disclosed by Kim `533 as a driving transistor and another one of the TFT-P transistors as a selection transistor, as doing so would amount to nothing more than using an existing element (i.e. transistor) to perform a function that meets specific design requirements.  Moreover, it is noted that terms “driving” and “selection” specify an intended use of the transistors, and therefore are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in .  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)).
Regarding claim 2 (1), Kim `533 teaches wherein: 
the display panel further comprises a plurality of light emitting devices (i.e. OLEDs, Fig. 8 and ¶[0093]) disposed in the display area; 
a first electrode (223, Fig. 8 and ¶¶[0052] and [0100]) of each of the plurality of light emitting devices is coupled to the at least one electrode power supply line (1270, Fig. 8); and 
the first electrode is an electrode of the light emitting device away from the base substrate (Fig. 8).  
Regarding claim 3 (2), Kim `533 wherein the first electrodes of the plurality of light emitting devices are connected to each other to form an electrode layer (223, Fig. 8 and ¶[0104]), and the at least one electrode power supply line is coupled to the electrode layer (Fig. 8).  
Regarding claim 5 (1), Kim `533 teaches, wherein the driving transistor comprises a gate electrode, a source electrode, and a drain electrode, and the selection transistor comprises a gate electrode, a source electrode, and a drain electrode (i.e. both TFT-Ps of the driving circuit 110 comprise gate, source and drain electrodes, Fig. 8); 
wherein the orthogonal projection of the first opening (e.g. 1170H or 1270H over one of the TFT-P, Fig. 8) on the base substrate at least partially overlaps with the orthogonal projection of at least one of the gate electrode, the source electrode or the drain electrode of the driving transistor on the base substrate, and the orthogonal projection of the second opening (e.g. 1170H or 1270H over another TFT-P, Fig. 8) on the base substrate at least partially overlaps with the orthogonal projection of at least one of the gate electrode, the source electrode or the drain electrode of the selection transistor on the base substrate (Fig. 8).
Regarding claim 8 (1), Kim `533 teaches wherein the driving circuit comprises a plurality of metal traces (e.g. metal traces to the right of the both TFT-P of driving circuit 110, Fig. 8), and 
the at least one opening further comprises a third opening (e.g. 1270H, Fig. 8), an orthogonal projection of the third opening on the base substrate at least partially overlaps with an orthogonal projection of at least one of the plurality of metal traces on the base substrate (Fig. 8). 
While Kim `533 does not explicitly teach in the embodiment of Fig. 8 that the third opening is larger than the first opening and the second opening, Kim `533 teaches in the embodiment of Fig. 15 that the first opening, the second opening and the third opening can have different sizes, including the third opening (e.g. 1270H’, Fig. 15) having a size that is at least larger than that of at least the first opening (Fig. 15).  Thus, it would have been obvious before the effective filing date of the claimed invention to a (In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 11 (2), Kim `533 teaches wherein the driving circuit, the at least one insulating layer, and the at least one electrode power supply line are sequentially stacked on the base substrate (Fig. 8).  
Regarding claim 12 (2), Kim `533 teaches wherein the at least one insulating layer comprises: at least one of an organic insulating layer or an inorganic insulating layer (205-207, Fig. 8 and ¶¶[0098]-[0099] and [0110]).  
Regarding claim 13 (12), Kim `533 teaches wherein: 
the at least one insulating layer comprises: 
one organic insulating layer (206, Fig. 8 and ¶[0098]) and one inorganic insulating layer (205, Fig. 8 and ¶[0110]), and the inorganic insulating layer (205, Fig. 8 and ¶[0110]) is disposed adjacent to the driving circuit (Fig. 8), and the organic insulating layer (206, Fig, 8)  is disposed adjacent to the at least one signal line (1170, Fig. 8).  
Regarding claim 14 (13), Kim `533 teaches wherein the organic insulating layer (206, Fig. 8) has a thickness larger than a thickness of the inorganic insulating layer (205, Fig. 8).  
Regarding claim  16 (2), Kim `533 teaches, wherein the base substrate is a flexible substrate (100, Fig. 8 and ¶[0060]).
Regarding claim 21, Kim `533 teaches in Fig. 8 (shown above) and related text a method, comprising: 
forming a driving circuit (110, Fig. 8 and ¶[0075]) on a base substrate (100, Fig. 8 and ¶[0060]);
forming at least one insulating layer (205, 206, Fig. 8 and ¶¶[0098] and [0110]) on the driving circuit (Fig. 8); 
forming at least one signal line (170, Fig. 8 and ¶[0075]) on the at least one insulating layer (Fig. 8); 
wherein the forming the driving circuit on the base substrate comprises: 
forming an active layer on the base substrate (ACT, Fig. 8 and ¶[0093]); 
forming a first gate insulating layer (202, Fig. 8 and ¶[0094]) on the active layer on the active layer (Fig. 8);
forming a gate electrode layer on the first gate insulating layer (GE, Fig. 8 and ¶[0093]);
forming at least one of a second gate insulating layer (203, Fig. 8 and ¶[0095]) and an interlayer dielectric layer (204, Fig. 8 and ¶[0096]) on the gate electrode layer (Fig. 8); 
(i.e. electrodes connected to source (SR) and drain (DR) regions, Fig. 8 and ¶[0093]) on at least one of the second gate insulating layer and the interlayer dielectric layer (Fig. 8);
wherein the driving circuit (110, Fig. 8 and ¶[0075]) comprises a plurality of transistors (Fig. 8), the plurality of transistors comprising a first transistor and a second transistor, the at least one signal line is at least one electrode power supply line (170, Fig. 8 and ¶[0075]), and the at least one electrode power supply line comprises at least one opening (e.g. openings, 1170H and/or 1270H, Fig. 8 and ¶[0144]), the at least one opening comprises a first opening and a second opening (e.g. openings, 1170H, 1270H, Fig. 8 and ¶[0144]), and an orthogonal projection of the first opening (e.g. opening 1170H, Fig. 8 and ¶[0144]) on the base substrate has an overlapping area with an orthogonal projection of the first transistor on the base substrate (e.g. TFT-P on the left side of driving circuit 110, Fig. 8 and ¶[0144]), an orthogonal projection of the second opening (e.g. opening 1170H, Fig. 8 and ¶[0144]) on the base substrate has an overlapping area with an orthogonal projection of the second transistor on the base substrate (e.g. TFT-P on the left side of driving circuit 110, Fig. 8 and ¶[0144]).  
While Kim `533 does not explicitly teach that the first transistor is a driving transistor and the second transistor is a selection transistor, using one of the TFT-P of the drive circuit disclosed by Kim `533 as a drive transistor and another TFT-P of the drive circuit as a selection transistor would be obvious to one of ordinary skill in the art as a matter of design choice.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use one of the TFT-P transistors disclosed by Kim `533 as a .  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)).
Regarding claim 22 (21), Kim `533 teaches wherein a material of the at least one signal line is same as a material of the source/drain electrode layer (Fig. 8 and ¶[0111])
Regarding claim 23 (1), Kim `533 teaches wherein: 
the driving circuit comprises an active layer (Act, Fig. 8 and ¶[0093]), a gate electrode layer (GE, Fig. 8 and ¶[0093]), and a source/drain electrode layer (i.e. electrode connected to SR and DR, Fig. 8 and ¶[0093]); 
the at least one insulating layer (205-207, Fig. 8 and ¶¶[0098]-[0099] and [0110]) is between the source/drain electrode layer and the at least one signal line (Fig. 8); and 
(Fig. 8) and a material of the at least one signal line is same as a material of the source/drain electrode layer (Fig. 8 and ¶[0111]).

	
Response to Arguments
Applicant’s arguments with respect to claim(s) November 16, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nonetheless, due to similarities between previously cited Kim reference (US 10,170,534, hereinafter “Kim”) and newly cited Kim reference (US 2019/0237533, hereinafter “Kim `533”) it is noted that, as currently presented claims 1 and 21, require that only a part of one peripheral thin film transistor TFT-P overlaps with the first holes (e.g. 71A-h, Kim or e.g. 1170H, Kim `533).  This interpretation is consistent with language of claim 5 which specifically states that the orthogonal projection of the first and second openings on the base substrate at least partially overlap with the orthogonal projections of at least one of the gate, the source or the drain electrodes of the driving or selection transistors on the base substrate.  Moreover, with respect the applicant’s argument as to the purpose of the openings of Kim, which are similar to those disclosed by Kim `533, namely to provide an out-gassing path, it is noted that the structure disclosed by Kim `533 is the same as that claimed and there is nothing in the claim specifying the reason for having the openings.

Relevant Prior Art
The following prior art is relevant to the invention but not relied upon in any of the rejections:
Lhee et al. (US 2019/0148469) discloses similar display panel to that claimed that further specifies the function of the transistors of the driving circuit (DC, Fig. 5 and ¶¶[0072]-[0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	2/25/2022